McCRAW, Justice,
concurring.
Without qualification, I join the Justice Howell’s opinion except its disposition of appellant’s complaint with respect to the instruction on parole and good time laws. However, I join Justice Howell’s opinion disposing of appellant’s complaint with respect to the instruction of parole and good time laws in light of the majority’s holding in Rose v. State, 724 S.W.2d 832 (Tex.App.—Dallas 1986, pet. granted). Nevertheless, I remain of the opinion that TEX. CODE CRIM.PROC.ANN. art. 37.07, § 4 (Vernon Supp.1986) violates the separation of powers doctrine provided by TEX. CONST, art. II, section 1 and, therefore, is unconstitutional for the reasons expressed in Justice Whitham’s and my concurring and dissenting opinion in Rose.